Exhibit 99.1 PETRON ENERGY SPECIAL CORP. (Formerly Petron Energy II, Inc.)Page AUDITED FINANCIAL STATEMENTS Page Independent Auditors’ Report F-2 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-3 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 F-4 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended December 31, 2010 and 2009 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-6 Notes to Consolidated Financial Statements F-7 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders of Petron Energy Special Corp. (Formerly Petron Energy II, Inc.) Dallas, TX 75252 We have audited the accompanying consolidated balance sheets of Petron Energy Special Corp. (a Nevada corporation) and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petron Energy Special Corp. and subsidiaries as of December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company’s significant operating losses since inception raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. KWCO, P.C. Odessa, TX 79762 December 6, 2011 F-2 PETRON ENERGY SPECIAL CORP. (Formerly Petron Energy II, Inc.) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets Cash $ $ Accounts Receivable-oil & gas sales Total Current Assets Investment in Pipeline, net of accumulated depreciation of $113,422 and $60,000, respectively Producing Oil & Gas Properties, net of accumulated depletion of $591,695 and $568,023, respectively Other Depreciable Equipment, net of accumulated depreciation of $17,618 and $9,292, respectively OtherAssets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable-Trade $ $ Accounts Payable-Related Party Accrued Liabilities Notes Payable - Total Current Liabilities Stockholders' Equity (Deficit) Preferred Stock, $0.01 par value, 10,000,000 shares authorized, none issued and outstanding - - Series A Preferred Stock, $0.01 par value, 20,000,000 shares authorized, 11,793,794 and 10,137,737 issued and outstanding, respectively Common Stock, $0.01 par value, 500,000,000 shares authorized, 48,501,823 and 41,557,284 issued and outstanding, respectively Additional Paid-In Capital Accumulated (Deficit) ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY DEFICIT $ $ The accompanying notes are an integral part to these consolidated financial statements. F-3 PETRON ENERGY SPECIAL CORP. (Formerly Petron Energy II, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS Years Ended December 31, Revenues Oil & Gas Sales $ $ Pipeline Revenue Total Revenue Costs and Expenses Cost of Revenue Depletion, Depreciation and Amortization General and Adminstrative Interest Expense Total Expenses Loss from Operations Before Income Taxes ) ) Income Tax Benefit - - Net Loss ) ) Preferred Stock Dividends ) ) Net Loss Available to Common Stockholders $ ) $ ) Loss per sharebasic and diluted $ ) $ ) Weighted average number of shares-basic and diluted The accompanying notes are an integral part to these consolidated financial statements. F-4 PETRON ENERGY SPECIAL CORP. (Formerly Petron Energy II, Inc.) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Years Ended December 31, 2010 and 2009 Preferred Stock Common Stock Additional Number Number Paid-in Accumulated of Shares Amount of Shares Amount Capital Deficit Total Balance December 31, 2008 $ ) $ Preferred Stock Sales Preferred Stock Issued for Services Common Stock Sales Common Stock Issued for Services Net Loss ) ) Preferred Stock Dividends ) ) Balance December 31, 2009 ) ) Preferred Stock Sales Preferred Stock Issued for Services Common Stock Sales Common Stock Issued for Services Conversion of Note Payable to Common Stock Net Loss ) ) Preferred Stock Dividends ) ) Balance December 31, 2010 $ ) $ The accompanying notes are an integral part to these consolidated financial statements. F-5 PETRON ENERGY SPECIAL CORP. (Formerly Petron Energy II, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activitites: Depletion and depreciation Preferred stock issued for services Common stock issued for services Related party charges - Change in otherasset and liabilities: Oil & gas receivables ) Accounts payable ) Accrued liabilities Cash used in operatingactivities ) ) INVESTING ACTIVITIES Investment in oil & gas properties ) ) Proceeds from sale of oil & gas property - Pipeline investment ) - Purchase of other equipment ) ) Cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from sales of preferred stock Proceeds from sales of common stock Proceeds from notes payable - Dividends paid ) ) Cash from financing activities (Decrease) Increase in cash ) Cash at beginning of year Cash at end of year $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Interest $ $ Income Taxes $
